NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DIEGO RIVERA VALENCIA,                          No. 18-56310

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01261-WQH-
                                                NLS
 v.

JOHN FOREST WEIS I, District Attorney           MEMORANDUM*
of the State of California, County of
Imperial Valley, individual; GILBERT G.
OTERO,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Diego Rivera Valencia appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging federal and state law claims related

to his proceedings in a criminal case. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We affirm.

       In his opening brief, Valencia fails to address the district court’s grounds for

dismissal. Therefore, Valencia has waived his challenge to the district court’s

dismissal order. See Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We

will not manufacture arguments for an appellant, and a bare assertion does not

preserve a claim . . . .”).

       AFFIRMED.




                                           2                                    18-56310